FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30105

               Plaintiff - Appellee,             D.C. No. 2:06-CR-00253-EJL

   v.
                                                 MEMORANDUM *
 GARY L. ADAMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Gary L. Adams appeals from the six-month sentence imposed upon

revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Adams contends that the sentence is substantively unreasonable in light of

his mitigating arguments, and that the district court erroneously considered

dismissed battery charges as an aggravating factor at sentencing. Adams’

contention that the district court improperly weighed his dismissed battery charges

lacks merit and is not supported by the record. See United States v. Barragan-

Espinoza, 350 F.3d 978, 983 (9th Cir. 2003). The record reflects that the district

court properly considered the sentencing factors under 18 U.S.C. § 3583(e), and

that the sentence is reasonable. See 18 U.S.C. § 3583(e); see also United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); United States v. Miqbel, 444

F.3d 1173, 1176 (9th Cir. 2006).

       AFFIRMED.




NC/Research                               2                                    09-30105